Citation Nr: 1758438	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. The Veteran served in the Republic of Vietnam from September 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. A Notice of Disagreement (NOD) was filed in August 2012. A Statement of the Case (SOC) was issued in July 2013. A substantive appeal (VA Form-9) was filed in September 2013. 

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are the result of his service in the Republic of Vietnam. 

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had in-service audiological evaluations in January 1971 and April 1972 at which time auditory thresholds were recorded.  Service treatment records (STRs) indicated that the Veteran had high frequency hearing loss according to VA standards upon enlistment into service. 38 C.F.R. § 3.385.  The January 1971 induction audiometry examination revealed bilateral hearing acuity, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
40
LEFT
15
5
0
-
40

On the Report of Medical History, the Veteran endorsed "yes" for ear, nose or throat trouble.  In the physician's summary, the service examiner noted that the Veteran explained that he experienced an infection of the right ear nine to ten months ago.  

The Veteran's April 1972 separation audiometry examination revealed bilateral hearing acuity, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The separation examination report is annotated with the Veteran's signed written statement declaring:  "I am in good health." 

Post-service, a February 1976 Hearing Conservation Program audiometric examination revealed bilateral hearing acuity, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
40
35
LEFT
10
5
5
60
40

In November 2011, the Veteran was afforded a VA hearing loss and tinnitus examination. The audiometric examination revealed bilateral hearing acuity, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
60
LEFT
20
20
50
70
80

Speech recognition scores indicated 75 percent for the right ear and 84 percent for the left ear. The VA audiologist opined that it is less likely as not that the Veteran's bilateral hearing loss was caused by, or are a result of, his military service. The audiologist explained that the Veteran's hearing loss existed prior to service and was not aggravated beyond normal progression due to the Veteran's military service. The audiologist's rationale was that the Veteran had high frequency hearing loss as documented on his entrance examination report and "since he was exposed to textile noise for 32 years after separation and was only in service for such a short [period of] time", it is less likely as not that the Veteran's hearing loss and tinnitus were due to an event in military service. With regard to the etiology of the Veteran's tinnitus, the audiologist rendered the clinical assessment that the Veteran's tinnitus is associated with his bilateral hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

In a March 2012 Statement in Support of Claim, the Veteran asserted his dissatisfaction with the 2011 VA examination and opinion.  He maintained that the VA audiologist did not consider the February 1976 private audiogram results in rendering her medical opinion.  In a September 2013 statement, the Veteran reported that he was exposed to artillery fire, mortars, M16 rifles and continuous exposure to loud noises during combat in Vietnam. The Veteran argued that while he worked in the textile industry for 30 years after separation, he wore hearing protection and was in his office 80 percent of the time doing administrative work.  During the December 2016 hearing, the Veteran testified that he enlisted with high frequency hearing loss and has had hearing loss since separation. The Veteran testified that after separation he wanted to enter the North Carolina National Guard but failed the hearing examination.

In a November 2016 private medical opinion, Dr. M.S. confirmed the Veteran's bilateral hearing loss. Dr. M.S. indicated that there were "[no] prior hearing tests to compare."  Dr. M.S. rendered the clinical assessment that it is at least as likely as not that the Veteran's hearing loss is related to loud noise exposure, as would be experienced around firearm and artillery exposure, which the Veteran repeatedly experienced over an 8 month period during his service during the Vietnam War.

While Dr. M.S. provided a positive nexus opinion it is inadequate.  Dr. M.S.'s opinion was not based on a review of the Veteran's file which contains such relevant information as the Veteran's service treatment records which show the condition of the Veteran's hearing upon entrance into service and upon exit from the service.  Dr. M.S.'s opinion does not account for the fact that audiometric testing appears to show that the Veteran entered service with pre-existing hearing loss.  Significantly, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In such cases, 38 U.S.C. § 1153 applies and the burden falls on the Veteran to establish an increase in the severity of the disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If an increase in severity of the disability is established, then the presumption of aggravation attaches and may only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.

The Board will seek further commentary from a VA examiner regarding the etiology of the Veteran's hearing loss and tinnitus.  While the case is in Remand status, the Veteran will have the opportunity to supplement the record with another private medical opinion that addresses the deficiencies discussed above if he so desires.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the November 2011 VA audiological opinion (or another examiner if unavailable) for preparation of an addendum opinion.  

The examiner is asked to provide an opinion on the following: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?  IF YES, is the increase in severity of the pre-existing hearing loss clearly and unmistakably due to the natural progress of the disorder?  

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his military noise exposure?

In so opining the examiner is asked to do the following:
(1) discuss the threshold shift from the Veteran's January 1971 induction audiometry examination showing hearing loss at 4000 Hertz and then normal hearing at the April 1972 separation audiometry examination (i.e., please indicate whether there is a basis to question the validity of either examination in light of the results demonstrated post-service on the February 1976 private audiogram, whether there is a non-organic basis to account for the shift, etc.).

(2) discuss the post-service February 1976 private audiogram, January 1978 private audiogram, January 1980 private audiogram, August 1983 private audiogram, August 1988 private audiogram, August 1992 private audiogram, August 1995 private audiogram, August 1997 private audiogram, August 1998 private audiogram, August 1999 private audiogram, and August 2000 private audiogram (i.e., please explain in light of these post-service results the likelihood military noise exposure caused a permanent increase in severity of the Veteran's hearing loss).

(3) consider the Veteran's contention that while he worked in the textile industry for 30 years after separation, he wore hearing protection and was in his office 80 percent of the time doing administrative work (see September 2013 statement). 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

2. After completing the requested action, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




